Per Curiam.

The question here presented is whether the Board of County Commissioners had continuing jurisdiction to rehear and redetermine the annexation proceeding after the Court of Appeals dismissed the former injunction proceeding on November 12, 1958.
This question was answered by this court in the case of State, ex rel. Maxson, v. Board of County Commrs. of Franklin County, 167 Ohio St., 458, wherein it is stated on page 460:
“* * * the board had the statutory power and duty to determine, in the exercise of its sound discretion, whether annexation * # * should be granted and had continuing jurisdiction to reconsider its decision until the institution of court proceedings attacking such decision or until the expiration of the time allowed for the institution of such proceedings.” (Emphasis supplied.)
*483The judgment of the Court of Appeals is reversed, and the judgment of the Court of Common Pleas is affirmed.

Judgment reversed.

Zimmerman, Taet, Bell, Herbert and O’Neill, JJ., concur.